Citation Nr: 0629539	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, with depression, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an effective date earlier than December 
18, 1991 for an award of service connection for a generalized 
anxiety disorder and a rating in excess of 50 percent for 
this disability.  The Board likewise denied the appellant's 
claims in an August 2002 decision.  The appellant appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2005 order, the Court 
affirmed the Boards decision regarding the effective date of 
the award of service connection, but vacated and remanded the 
Boards decision regarding the issue of a rating in excess of 
50 percent for a generalized anxiety disorder.  The case has 
been returned to the Board for an adequate statement of 
reasons or bases regarding the denial of an increased rating, 
including consideration of an increased award on an 
extraschedular basis.  


REMAND

Review of the record shows that the rating decision from 
which the appeal of this issue was taken was dated in 
February 2000, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the August 2002 decision giving rise to this 
appeal, the Board indicated that the notification and 
assistance requirements of the VCAA had been satisfied by 
documents, including the Statement of the Case and 
Supplemental Statements of the Case that had been provided to 
the Veteran.  Subsequent decisions of the Court have held 
that this is not adequate notice of the requirements.  See 
e.g. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Finally, RO will have the opportunity to consider the 
extraschedular matter in the first instance.  See Disabled 
American Veteran, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and the 
other legal holdings set forth above.

2.  Thereafter, the RO should readjudicate 
the issue on appeal, to include 
extraschedular consideration.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).









